     Case 1:18-cv-00507-AWI-SAB Document 110 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
      JERRY DILLINGHAM,                                  Case No. 1:18-cv-00507-AWI-SAB (PC)
11
                         Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
12                                                       FOR ADMINISTRATIVE RELIEF
                v.
13                                                       (ECF No. 109)
      N. EMERSON, et al.,
14
                         Defendants.
15

16           Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action pursuant to 42 U.S.C. § 1983.

18           Currently before the Court is Plaintiff’s motion for administrative relief, filed July 30,

19   2021.

20           On November 25, 2020, Defendants filed the instant motion for summary judgment.

21   (ECF No. 94.)

22           On November 30, 2020, Defendants filed a motion to stay discovery and modify the

23   scheduling order. (ECF No. 95.) On January 5, 2021, the Court granted Defendants’ motion to

24   stay merits-based discovery and vacated the discovery and dispositive motions deadlines. (ECF

25   No. 99.)

26           Plaintiff requested and received three extensions of time to file an opposition, but failed to

27   file a timely opposition to Defendants’ motion.

28           On July 27, 2021, the undersigned issued Findings and Recommendations recommending
                                                        1
     Case 1:18-cv-00507-AWI-SAB Document 110 Filed 08/02/21 Page 2 of 2


 1   that Defendants’ motion for summary judgment be granted. (ECF No. 108.)

 2            In the current motion for administrative relief, Plaintiff contends that July 6, 2021, he

 3   served a response to Defendants’ separate statement of undisputed facts, along with several pages

 4   of exhibits, and Plaintiff requests that the Court take judicial notice of the proof of service page.

 5            Plaintiff is advised that to date the Court has not received a copy of the alleged response to

 6   Defendants’ separate statement of undisputed facts, nor has the Court received any other filings

 7   by Plaintiff related to Defendants’ motion for summary judgment. Accordingly, the Court cannot

 8   take judicial notice of a document that was not filed with the Court, and Plaintiff’s motion is

 9   denied. At this juncture, if Plaintiff wishes to address Defendants’ motion for summary judgment

10   and/or the Findings and Recommendations issued on July 27, 2021, he may do so by filing

11   objections, which are due on or before August 30, 2021.

12
     IT IS SO ORDERED.
13

14   Dated:     August 2, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
